Title: To James Madison from William Hull and Others, 19 January 1803 (Abstract)
From: Hull, William
To: Madison, James


19 January 1803. The writers state they have claims to lands in the territory ceded to the government by Georgia and will relinquish such claims under the following conditions: first, the U.S. will set aside “five millions of the most valuable acres” of the lands ceded to the U.S. by Georgia, to be disposed of at not less than $2 per acre, and such lands are to be the first sold after those sold to pay Georgia the $1,250,000 owed it for the cession; second, the amount from the sale, estimated at $10,000,000, shall be apportioned among the undersigned in the manner described here; third, the government shall retain $250,000 out of the $10,000,000 to compensate any claims other than those of the undersigned which may fall in the said acreage; fourth, of the remaining sum, $4,875,000 shall be paid to holders of the title of the Georgia Company, out of which the government shall retain $250,000 for other claims which may arise, any conflicts of title are to be judged by three commissioners, and awards made by any two of these arbitrators shall be final, it being understood that payments to claimants in the Georgia Company will not be delayed by such controversy; fifth, $3,022,500 shall be apportioned to holders of the title of the Georgia Mississippi Company, out of which the government shall apportion $155,000 for claims as above, with the remainder to be apportioned to members of the New England Mississippi Land Company who hold the residue of the title of the Georgia Mississippi Company; sixth, $1,170,000 shall be apportioned to holders of the title of the Tennessee Company, with $60,500 to be reserved for claims as above and $12,500 for “commissioners reservation”; seventh, $682,500 shall be apportioned to holders of the title of the Upper Mississippi Company, with $34,500 reserved for claims as above; eighth, payment shall be in treasury certificates bearing date of 1 Apr. 1803 and payable in three equal annual installments, the first being 1 Apr. 1805, to be paid out of the first proceeds of the sale of the above mentioned five million acres, and should payment be suspended, the government will pay interest at the rate of 6 percent annually of the amount due from the suspension date to the payment date, and sums paid to the undersigned shall come only from sale of the land, and should this not be sufficient, the unsold acreage retained by the U.S. will remain “an eventual fund for the payment of any such deficiency”; ninth, said certificates shall be issued in such face amounts as shall be most convenient for the undersigned, shall be transferable in the manner prescribed by law for the transfer of treasury certificates, and after completion of payment of $1,250,000 to Georgia, shall be accepted in payment for any part of the remaining lands, shall not be discounted, and shall not be considered as treasury money in payment of installments due to the undersigned as stated above; tenth, should proceeds of the sale of the said five million acres prove insufficient to pay the undersigned, they shall be recompensed from the proceeds of sales of the remaining lands ceded by Georgia but shall not receive more than they would have from the sale of said five million acres; eleventh, the claimants agree that no certificates shall be delivered until all such deeds, documents, and papers as the commissioners shall judge necessary shall be deposited in the State Department. The propositions are tendered in response to the commissioners’ correspondence and are “shaped more under the influence of a sincere desire to meet the wishes and views of the Government of the United States … than from an expectation of realizing a full compensation for property surrendered to public use.” The writers believe Congress will so view the proposals and agree to them, but if not, “nothing contained herein shall be construed to imply an assent, on the part of the claimants” to any acts which will prejudice their claims.
 

   
   Printed copy (ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Public Lands, 1:151–52). Addressed to JM, Albert Gallatin, and Levi Lincoln as commissioners for Georgia land claims. Signed by William Hull, Perez Morton, Samuel Dexter, and William Payne for the New England Mississippi Land Company; Jonathan Peck; Joseph Sands; Joseph Peppin for the Upper Mississippi Company; Jonathan Arnold; N. Le Favre; James Strawbridge for the Tennessee Company; Thomas Young; George Sibbald; and Samuel F. Conover.


